Exhibit 99.1 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of August 1, 2007 among COMMUNICATIONS & POWER INDUSTRIES, INC., as Borrower, CPI INTERNATIONAL, INC., as a Guarantor, THE OTHER GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO, and UBS SECURITIES LLC and BEAR, STEARNS & CO. INC., as Joint Lead Arrangers and Bookrunners, and UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent, Issuing Bank, and UBS LOAN FINANCE LLC, as Swingline Lender, BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent, THE ROYAL BANK OF SCOTLAND PLC as Documentation Agent, and RBS SECURITIES CORP. as Co-Arranger and Bookrunner Cahill Gordon & Reindel llp 80 Pine Street NewYork, NY 10005 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms 2 SECTION 1.02. Classification of Loans and Borrowings 32 SECTION 1.03. Terms Generally 32 SECTION 1.04. Accounting Terms; GAAP 32 ARTICLE II THE CREDITS SECTION 2.01. Commitments 33 SECTION 2.02. Loans 33 SECTION 2.03. Borrowing Procedure 35 SECTION 2.04. Evidence of Debt; Repayment of Loans 35 SECTION 2.05. Fees 36 SECTION 2.06. Interest on Loans 37 SECTION 2.07. Termination and Reduction of Commitments 38 SECTION 2.08. Interest Elections 38 SECTION 2.09. Amortization of Term BBorrowings 39 SECTION 2.10. Optional and Mandatory Prepayments of Loans 40 SECTION 2.11. Alternate Rate of Interest 42 SECTION 2.12. Increased Costs 43 SECTION 2.13. Breakage Payments 44 SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 44 SECTION 2.15. Taxes 46 SECTION 2.16. Mitigation Obligations; Replacement of Lenders 47 SECTION 2.17. Swingline Loans 48 SECTION 2.18. Letters of Credit 49 SECTION 2.19. Term B Loans 54 SECTION 2.20. Increase in Commitments 54 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01. Organization; Powers 57 SECTION 3.02. Authorization; Enforceability 57 SECTION 3.03. Governmental Approvals; No Conflicts 57 SECTION 3.04. Financial Statements 57 SECTION 3.05. Properties 58 SECTION 3.06. Equity Interests and Subsidiaries 58 SECTION 3.07. Litigation; Compliance with Laws 59 SECTION 3.08. Agreements 59 SECTION 3.09. Federal Reserve Regulations 59 Page SECTION 3.10. Investment Company Act; Public Utility Holding Company Act 59 SECTION 3.11. Use of Proceeds 60 SECTION 3.12. Taxes 60 SECTION 3.13. No Material Misstatements 60 SECTION 3.14. Labor Matters 60 SECTION 3.15. Solvency 61 SECTION 3.16. Employee Benefit Plans 61 SECTION 3.17. Environmental Matters 61 SECTION 3.18. Insurance 62 SECTION 3.19. Security Documents 62 SECTION 3.20. Acquisition Documents; Representations and Warranties in Agreement 63 SECTION 3.21. Representations, Warranties and Agreements of Parent 63 SECTION 3.22. Anti-Terrorism Law 64 SECTION 3.23. Bribery 64 ARTICLE IV CONDITIONS OF LENDING SECTION 4.01. All Credit Events 65 SECTION 4.02. First Credit Event 65 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01. Financial Statements, Reports, etc. 69 SECTION 5.02. Litigation and Other Notices 71 SECTION 5.03. Existence; Businesses and Properties 71 SECTION 5.04. Insurance 72 SECTION 5.05. Obligations and Taxes 72 SECTION 5.06. Employee Benefits 73 SECTION 5.07. Maintaining Records; Access to Properties and Inspections 73 SECTION 5.08. Use of Proceeds 73 SECTION 5.09. Compliance with Environmental Laws; Environmental Reports 73 SECTION 5.10. [Reserved] 74 SECTION 5.11. Additional Collateral; Additional Guarantors 74 SECTION 5.12. Security Interests; Further Assurances 76 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01. Indebtedness 77 SECTION 6.02. Liens 78 SECTION 6.03. Investment, Loan and Advances 80 SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions 82 SECTION 6.05. Dividends 83 SECTION 6.06. Transactions with Affiliates 85 SECTION 6.07. Maximum Senior Secured Leverage Ratio 85 - ii - Page SECTION 6.08. Prepayments of Other Indebtedness; Modifications of Certificate of Incorporation, Other Constitutive Documents or By-Laws and Certain Other Agreements, etc. 86 SECTION 6.09. Limitation on Certain Restrictions on Subsidiaries 86 SECTION 6.10. Limitation on Issuance of Capital Stock 87 SECTION 6.11. Limitation on Creation of Subsidiaries 87 SECTION 6.12. Business 87 SECTION 6.13. Limitation on Accounting Changes 88 SECTION 6.14. Fiscal Year 88 SECTION 6.15. Sale and Leaseback Transactions 88 SECTION 6.16. Anti-Terrorism Law; Anti-Money Laundering 88 ARTICLE VII GUARANTEE SECTION 7.01. The Guarantee 88 SECTION 7.02. Obligations Unconditional 89 SECTION 7.03. Reinstatement 90 SECTION 7.04. Subrogation; Subordination 90 SECTION 7.05. Remedies 91 SECTION 7.06. Instrument for the Payment of Money 91 SECTION 7.07. General Limitation on Guarantee Obligations 91 ARTICLE VIII EVENTS OF DEFAULT SECTION 8.01. Events of Default 91 ARTICLE IX COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS SECTION 9.01. Collateral Account 94 SECTION 9.02. Proceeds of Casualty Events 95 SECTION 9.03. Application of Proceeds 95 ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SECTION 10.01. Appointment 96 SECTION 10.02. Agent in Its Individual Capacity 96 SECTION 10.03. Exculpatory Provisions 96 SECTION 10.04. Reliance by Agent 96 SECTION 10.05. Delegation of Duties 97 SECTION 10.06. Successor Agent 97 SECTION 10.07. Non-Reliance on Agent and Other Lenders 97 SECTION 10.08 No Other Administrative Agent 98 - iii - Page SECTION 10.09 Indemnification 98 ARTICLE XI MISCELLANEOUS SECTION 11.01. Notices 98 SECTION 11.02. Waivers; Amendment SECTION 11.03. Expenses; Indemnity SECTION 11.04. Successors and Assigns SECTION 11.05. Survival of Agreement SECTION 11.06. Counterparts; Integration; Effectiveness SECTION 11.07. Severability SECTION 11.08. Right of Setoff SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process SECTION 11.10. WAIVER OF JURY TRIAL SECTION 11.11. Headings SECTION 11.12. Confidentiality SECTION 11.13. Interest Rate Limitation - iv - SCHEDULES Schedule 1.01(a) Mortgaged Properties Schedule 1.01(c) Subsidiary Guarantors Schedule3.03 Governmental Approvals; No Conflicts Schedule3.05(c) Intellectual Property Schedule 3.06(a) Subsidiaries Schedule 3.08 Material Agreements Schedule3.18 Insurance Schedule4.02(l)(vi) Landlord Access Agreements Schedule 5.10 Post-Closing Obligations Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing Liens Schedule 6.04 Specified Acquisitions EXHIBITS ExhibitA Form of Landlord Access Agreement ExhibitB Form of Administrative Questionnaire ExhibitC Form of Assignment and Assumption ExhibitD Form of Borrowing Request ExhibitE Form of Interest Election ExhibitF Form of Joinder Agreement ExhibitG Confidential Lender Authorization ExhibitH Form of Mortgage ExhibitI-1 Form of Term Note ExhibitI-2 Form of Revolving Note Exhibit I-3 Form of Swingline Note ExhibitJ-1 Form of Perfection Certificate ExhibitJ-2 Form of Perfection Certificate Supplement ExhibitK Form of Security Agreement ExhibitL Form of Exemption Certificate ExhibitM Form of Solvency Certificate ExhibitN Form of Intercompany Note ExhibitO Form of Mortgage Amendment - v - AMENDED AND RESTATED CREDIT AGREEMENT AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”) dated as of August1, 2007, among COMMUNICATIONS & POWER INDUSTRIES, INC., a Delaware corporation (“Borrower”), CPI INTERNATIONAL, INC. (formerly known as CPI Holdco, Inc.), a Delaware corporation (“Parent”), the Subsidiary Guarantors (such term and each other capitalized term used but not defined herein having the meaning given it in ArticleI), the Lenders, UBS SECURITIES LLC and BEAR, STEARNS & CO. INC., as joint lead arrangers and bookrunners (in such capacity, “Joint Lead Arrangers”), UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative Agent”) for the Lenders, and collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties and as issuing bank (in such capacity, “Issuing Bank”), BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent (in such capacity, “Syndication Agent”), THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent (in such capacity, “Documentation Agent”) and RBS SECURITIES CORP., as co-arranger and bookrunner (in such capacity, “Co-Arranger”). W I T N E S S E T H : WHEREAS, the parties hereto desire to amend and restate the Original Credit Agreement as herein set forth; WHEREAS, this Agreement was originally entered into on January 23, 2004 (as amended, restated, supplemented or otherwise modified from time to time through the date hereof, the “Original Credit Agreement”); WHEREAS, under the Original Credit Agreement, $37.5 million of Term B Loans and $40.0 million of revolving commitments are outstanding; WHEREAS, Borrower desires to (a)create a new Class of Term Loans under this Agreement in an aggregate principal amount of $100.0 million and (b) increase the Revolving Commitments to $60.0 million; WHEREAS, Borrower requests the Swingline Lender to extend credit, at any time and from time to time prior to the Revolving Maturity Date, in the form of Swingline Loans, in an aggregate amount at any time outstanding of up to $5.0 million; WHEREAS, Borrower requests the Issuing Bank to issue letters of credit, in an aggregate face amount at any time outstanding not in excess of $15.0 million; WHEREAS, each Original Lender who holds Term B Loans (other than Reduced Lenders (as defined below)) and who executes and delivers a counterpart of this Agreement shall be deemed, on the Closing Date, to have exchanged its Term B Loans (which Term B Loans shall thereafter be deemed paid in full and extinguished) for Term Loans in equal outstanding principal amounts; WHEREAS, each Original Lender who holds outstanding Term B Loans in an amount greater than its Term Loan Commitment (such Lender, a “Reduced Lender”) and who executes and delivers a counterpart of this Agreement shall be deemed, on the Closing Date, upon the funding thereof, to have made Term Loans in amount equal to its Term Loan Commitment; WHEREAS, a portion of the proceeds from the Term Loans shall be used on the Closing Date to repay the entire aggregate principal amount of the TermB Loans held by Original Lenders who do not execute and deliver a counterpart of this Agreement and to the Reduced Lenders in accordance with Section 2.19 of this Agreement, together with accrued and unpaid interest thereon to the Closing Date; WHEREAS, the Lenders expressly intend that the Obligations will be structurally senior to any Permitted Parent Notes and any other obligations of Parent (other than its Guarantee of the Obligations); WHEREAS, notwithstanding anything to the contrary, all parties expressly agree and intend that the liens securing the Term Loans shall be continuously effective from the Original Closing Date; NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and the Issuing Bank is willing to issue letters of credit for the account of Borrower on the terms and subject to the conditions set forth herein.Accordingly, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Defined Terms As used in this Agreement, the following terms shall have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans. “ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan. “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “Acquired Indebtedness” shall mean (1) with respect to any person that becomes a Subsidiary after the Closing Date as a result of a Permitted Acquisition, Indebtedness of such person and its subsidiaries existing at the time such person becomes a Subsidiary that was not incurred in connection with, or in contemplation of, such Permitted Acquisition and (2) with respect to Borrower or any Subsidiary, any Indebtedness of a person (other than Borrower or a Subsidiary) existing at the time such person is merged with or into Borrower or a Subsidiary in connection with a Permitted Acquisition, or Indebtedness expressly assumed by Borrower or any Subsidiary in connection with a Permitted Acquisition, which Indebtedness was not, in any case, incurred by such other person in connection with, or in contemplation of, such Permitted Acquisition. - 2 - “Acquisition Consideration” shall mean the purchase consideration for any Permitted Acquisition and all other payments by Borrower or any of its Subsidiaries in exchange for or as part of any Permitted Acquisition, whether paid in cash, by assumption of Indebtedness, or by exchange of assets other than Qualified Capital Stock of Parent and whether payable at or prior to the consummation of such Permitted Acquisition or deferred for payment at any future time, and includes Borrower’s reasonable estimate of any and all payments that will be required to be made and that represent the purchase price and any assumptions of Indebtedness, “earn-outs” and other agreements to make any payment the amount of which is, or the terms of payment of which are, in any respect subject to or contingent upon the revenues, income, cash flow or profits (or the like) of any person or business. “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest Period, (a)an interest rate per annum (rounded upward, if necessary, to the next 1/100 of 1%) determined by the Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period divided by (b)1 minus the Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest Period. “Administrative Agent” shall have the meaning assigned to such term in the preamble hereto. “Administrative Agent Fees” shall have the meaning assigned to such term in Section2.05(b). “Administrative Questionnaire” shall mean an Administrative Questionnaire in the form of ExhibitB, or such other form as may be supplied from time to time by the Administrative Agent. “Advisors” shall have the meaning assigned to such term in Section11.03(a). “Affiliate” shall mean, when used with respect to a specified person, another person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the person specified; provided, however,that, for purposes of Section6.06, the term “Affiliate” shall also include any person that directly or indirectly owns more than 10% of the aggregate voting Equity Interests of the person specified or that is an executive officer or director of the person specified. “Agents” shall mean the Arrangers, Syndication Agent, Documentation Agent, Administrative Agent and Collateral Agent. “Agreement” shall have the meaning assigned to such term in the preamble hereto. “Anti-Terrorism Laws” shall have the meaning assigned to such term in Section3.22. “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward, if necessary, to the next 1/100 of 1%) equal to the greater of (a)the Prime Rate in effect on such day and (b)the Federal Funds Effective Rate in effect on such day plus 0.50%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition thereof, the Alternate Base Rate shall be determined without regard to clause(b) of the preceding sentence until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. - 3 - “Applicable Margin” shall mean, for any day, (a) (i) with respect to any Eurodollar Term Loan, 2.0% and (ii) with respect to any ABR Term Loan, 1.0%; (b) with respect to the Revolving Loans, the basis points set forth below: Borrower’s Revolving Loans Leverage Ratio Eurodollar ABR LevelI >3.0: 1.0 LevelII <3.0:1.0 and >2.5:1.0 75 LevelIII <2.5:1.0 and >2.0:1.0 50 LevelIV <2.0:1.0 25 Each change in the Applicable Margin resulting from a change in the Borrower’s Leverage Ratio shall be effective with respect to all Loans and Letters of Credit outstanding on and after the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(c), respectively, indicating such change until the date immediately preceding the next date of delivery of such financial statements and certificates indicating another such change.Notwithstanding the foregoing, (a)from the Closing Date to the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and 5.01(c) for the fiscal quarter ended June 29, 2007, the Borrower’s Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Applicable Margin and (b)at any time during which Borrower has failed to deliver the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(c), the Borrower’s Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Applicable Margin. “Arrangers” shall mean the Joint Lead Arrangers and the Co-Arranger. “Asset Sale” shall mean (a)any conveyance, sale, lease, assignment, transfer or other disposition (including by way of merger or consolidation and including any sale and leaseback transaction) of any property (including stock of subsidiaries by the holder thereof) by any of the Group Companies to any person other than any Loan Party and (b)any issuance or sale by any Subsidiary of its Equity Interests to any person (other than to a Loan Party). “Assignment and Acceptance” shall mean an assignment and acceptance entered into by a Lender and an assignee, and accepted by the Administrative Agent, in the form of ExhibitC, or such other form as shall be approved by the Administrative Agent. “Available Basket Amount” shall mean, at any time of calculation, (A) the sum of (i) the Net Cash Proceeds received by Parent after the Closing Date from any issuance of Qualified Capital Stock of Parent, which are contributed in cash to Borrower to its common equity capital plus (ii) 50% of Consolidated Net Income of Borrower for the period (taken as one accounting period) commencing on the first day of the fiscal quarter in which the Closing Date occurs to and including the last day of the fiscal quarter ended immediately prior to the date of such calculation for which consolidated financial statements are available (or, if such Consolidated Net Income shall be a deficit, minus 100% of such aggregate deficit) plus Five Million Dollars ($5,000,000) minus (B)the aggregate amount of Investments, Permitted Acquisitions, Dividends and prepayments, repurchases or redemptions of Senior Subordinated Notes to the extent made after the Closing Date (in whole or in part) in reliance on the Available Basket Amount; - 4 - provided that Investments, Permitted Acquisitions, Dividends and prepayments, repurchases or redemptions of Senior Subordinated Notes may be made (in whole or in part) in reliance on the Available Basket Amount only to the extent that, at the time of such Investment, Permitted Acquisition, Dividend, prepayment, repurchase or redemption (i)on a Pro Forma Basis, Borrower shall be in compliance with the covenants set forth in Section6.07 and no Default shall exist and (ii) Borrower could incur an additional $1.00 of Indebtedness pursuant to Section 6.01(i). “Bailee Letter” shall have the meaning assigned to such term in the Security Agreement. “Bankruptcy Code” shall mean Title 11 of the United States Code, as now constituted or hereafter amended. “Board” shall mean the Board of Governors of the Federal Reserve System of the United States of America. “Board of Directors” shall mean, with respect to any person, the board of directors (or similar governing body) of such person. “Borrower” shall have the meaning assigned to such term in the preamble hereto. “Borrowing” shall mean (a)Loans of the same Class and Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect, or (b)a Swingline Loan. “Borrowing Request” shall mean a request by Borrower in accordance with the terms of Section2.03 and substantially in the form of ExhibitD, or such other form as shall be approved by the Administrative Agent. “Business Day” shall mean any day other than a Saturday, Sunday or day on which banks in NewYork City or Stamford, CT are authorized or required by law to close; provided, however,that when used in connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in dollar deposits in the London interbank market. “Capital Expenditures” shall mean, with respect to any person, for any period, the aggregate cash expenditures made during that period for property, plant or equipment as reflected in the consolidated balance sheet of such person and its Consolidated Subsidiaries, in conformity with GAAP,but excluding expenditures made in connection with the replacement, substitution or restoration of property (a)to the extent financed from insurance proceeds paid on account of the loss of or damage to the property being replaced or restored, (b)with awards of compensation arising from the taking by eminent domain or condemnation of the property being replaced or (c)with regard to equipment that is purchased simultaneously with the trade-in of existing equipment, fixed assets or improvements, the credit granted by the seller of such equipment for the trade-in of such equipment, fixed assets or improvements; provided that Capital Expenditures shall not in any event include the Acquisition Consideration paid in connection with Permitted Acquisitions or up to $20.0 million of expenditures in connection with the sale, remediation or restoration work concerning the San Carlos Facility. “Capital Lease Obligations” of any person shall mean the obligations of such person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. - 5 - “Cash Equivalents” shall mean, as to any person:(a)securities issued or directly and fully guaranteed or insured by the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than thirteen (13) months from the date of acquisition by such person; (b)time deposits and certificates of deposit of any Lender or any commercial bank having, or which is the principal banking subsidiary of a bank holding company organized under the laws of the United States, any State thereof or the District of Columbia having, capital and surplus aggregating in excess of $1.0 billion with maturities of not more than one year from the date of acquisition by such person; (c)repurchase obligations with a term of not more than 30 days for underlying securities of the types described in clause(a) above entered into with any bank meeting the qualifications specified in clause(b) above; (d)commercial paper issued by any person incorporated in the United States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing not more than thirteen (13) months after the date of acquisition by such person; (e)investments in money market funds substantially all of whose assets are comprised of securities of the types described in clauses(a) through (d) above; and (f) demand deposit accounts maintained in the ordinary course of business. “Casualty Event” shall mean, with respect to any property (including Real Property) of any person, any loss of title with respect to such property or any loss of or damage to or destruction of, or any condemnation or other taking (including by any Governmental Authority) of, such property for which such person or any of its subsidiaries receives insurance proceeds or proceeds of a condemnation award or other compensation; provided, however,no such event shall constitute a Casualty Event if such proceeds or other compensation in respect thereof is less than $500,000.“Casualty Event” shall include but not be limited to any taking of all or any part of any Real Property of any person or any part thereof, in or by condemnation or other eminent domain proceedings pursuant to any law, or by reason of the temporary requisition of the use or occupancy of all or any part of any Real Property of any person or any part thereof by any Governmental Authority, civil or military. “CERCLA” shall have the meaning assigned thereto in the definition of “Environmental Law”. A “Change in Control” shall be deemed to have occurred if:(a)Parent shall at any time cease to own 100% of the capital stock of Borrower; (b)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the beneficial owner (as defined in Rules13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause such person or group shall be deemed to have “beneficial ownership” of all securities that any such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of Voting Stock representing more than 30% of the voting power of the total outstanding Voting Stock of Parent; or (c)during any period of two consecutive years, individuals who at the beginning of such period constituted the Board of Directors of Parent (together with any new directors whose election to such Board of Directors or whose nomination for election by the stockholder of Parent was approved by a vote of at least 51% of the directors of Parent then still in office who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the Board of Directors of Parent. “Change in Law” shall mean (a)the adoption of any law, rule or regulation after the Closing Date, (b)any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank (or for purposes of Section2.12(b), by any lending office of such Lender or by such Lender’s or Issuing - 6 - Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the Closing Date. “Charges” shall have the meaning assigned to such term in Section11.13. “Class”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans, Swingline Loans or a new Class of Loans created pursuant to Section 2.20 and, when used in reference to any Commitment, refers to whether such Commitment is a Revolving Commitment or Swingline Commitment and any Commitment to make Loans of a new Class extended by any such Lender as provided in Section 2.20. “Closing Date” shall mean August 1, 2007, the date of initial borrowings under this Agreement. “Co-Arranger” shall have the meaning assigned to such term in the preamble hereto. “Collateral” shall mean all of the Security Agreement Collateral, the Mortgaged Real Property and all other property of whatever kind and nature pledged as collateral under any Security Document. “Collateral Account” shall mean a collateral account or sub-account in the form of a deposit account established and maintained by the Collateral Agent for the benefit of the Secured Parties, in accordance with the provisions of Section9.01. “Collateral Agent” shall have the meaning assigned to such term in the preamble hereto. “Collateral Documents” shall mean the Security Documents, the Perfection Certificate and all UCC or other financing statements or instruments of perfection required by this Agreement or any Security Document to be filed with respect to the security interests in property and fixtures created pursuant to the Security Documents. “Commercial Letter of Credit” means any letter of credit issued for the account of Borrower for the benefit of Borrower or any of its Subsidiaries, for the purpose of providing the primary payment mechanism in connection with the purchase of any materials, goods or services by Borrower or any of its Subsidiaries. “Commitment” shall mean, with respect to any Lender, such Lender’s Revolving Commitment, Term Loan Commitment, Swingline Commitment and any Commitment to make Loans of a new Class extended by any such Lender as provided in Section 2.20. “Commitment Fee” shall have the meaning assigned to such term in Section2.05(a). “Commitment Fee Percentage” shall mean the basis points set forth below: Borrower’s Leverage Ratio Commitment Fee Percentage LevelI >3.0: 1.0 50 LevelII <3.0:1.0 and >2.0:1.0 LevelIII <2.0:1.0 25 - 7 - Each change in the Commitment Fee Percentage resulting from a change in Borrower’s Leverage Ratio shall be effective on and after the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(c), respectively, indicating such change until the date immediately preceding the next date of delivery of such financial statements and certificates indicating another such change.Notwithstanding the foregoing, (a)from the Closing Date to the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and 5.01(c) for the fiscal quarter ending June 29, 2007, the Borrower’s Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Commitment Fee Percentage and (b)at any time during which Borrower has failed to deliver the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(c), the Borrower’s Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Commitment Fee Percentage. “Companies” shall mean Borrower and the Subsidiaries; and “Company” shall mean any one of them. “Confidential Information Memorandum” shall mean that certain confidential information memorandum dated as of July 2007. “Confidential Lender Authorization” shall mean a Confidential Lender Authorization in the form of ExhibitG. “Consolidated Current Assets” shall mean, as at any date of determination, the total assets of Borrower and its Consolidated Subsidiaries which may properly be classified as current assets on a consolidated balance sheet of Borrower and its Consolidated Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents. “Consolidated Current Liabilities” shall mean, as at any date of determination, the total liabilities of Borrower and its Consolidated Subsidiaries which may properly be classified as current liabilities (other than (a)the current portion of any Loans and Capital Lease Obligations and (b)without duplication of clause(a) above, all Indebtedness consisting of Revolving Loans to the extent otherwise included therein) on a consolidated balance sheet of Borrower and its Consolidated Subsidiaries in accordance with GAAP. “Consolidated EBITDA” shall mean, for any person, for any period, Consolidated Net Income of such person for such period, adjusted, without duplication and in each case only to the extent included in determining Consolidated Net Income (and with respect to the portion of Consolidated Net Income attributable to any Subsidiary that is not a Guarantor only if a corresponding amount would be permitted at the date of determination to be distributed to such person by such Subsidiary without prior approval (that has not been obtained), pursuant to the terms of its charter and all agreements, instruments, judgments, decrees, orders, statutes, rules and governmental regulations applicable to such Subsidiary or its stockholders), by (x)adding thereto (i)the amount of Consolidated Interest Expense, (ii)provision for taxes, (iii)amortization, (iv)depreciation, (v)extraordinary losses, (vi)fees and expenses incurred in connection with the Transactions, the sale, remediation or relocation work concerning the San Carlos Facility or any Permitted Acquisition, (vii)all other non-cash charges reducing Consolidated Net Income (excluding any non-cash charge that results in an accrual of a reserve for cash charges in any future period) for such period, including non-cash compensation expense and non-cash impairment charges, (viii) the portion of the cost of goods sold expense which is attributable to non-cash step-ups of inventory pursuant to purchase accounting adjustments associated with Permitted Acquisitions and (ix)the aggregate amount of all other non-recurring items reducing the Consolidated Net Income for such period, in each of clauses (i) through (ix), of such person and its Consolidated Subsidiaries; provided that the aggregate amount of all non-recurring cash items added back for such period pursuant to this clause (ix) shall not - 8 - exceed $10.0 million; provided, further,that an item will not be considered “non-recurring” if the nature of such item is such that it is reasonably likely to recur within two years or there was a similar item within the prior two years, and (y)subtracting (i)dividends paid by such person pursuant to Section6.05(c), (ii)extraordinary gains, (iii)all non-cash items increasing Consolidated Net Income (other than the accrual of revenue or recording of receivables in the ordinary course of business) for such period and (iv)the aggregate amount of all non-recurring cash items increasing the Consolidated Net Income for such period, in each of clauses (i) through (iv), of such person and its Consolidated Subsidiaries.To the extent that any Asset Sale or any Permitted Acquisition (or any similar transaction or transactions which require a waiver or a consent of the Required Lenders pursuant to Section6.04) or, solely with respect to determining the Consolidated EBITDA of Parent, the incurrence of the Permitted Parent Notes by Parent has occurred during the relevant period, Consolidated EBITDA shall be determined for the respective period on a Pro Forma Basis for such occurrence (other than for the purposes of calculating Excess Cash Flow). “Consolidated Indebtedness” shall mean, for any person, as at any date of determination, the aggregate stated balance sheet amount of all Indebtedness (but including in any event the then outstanding principal amount of all Loans, all Capital Lease Obligations and all drawn letters of credit) of such person and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP minus the aggregate stated balance sheet amount of unrestricted cash and Cash Equivalents held by such person and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP. “Consolidated Interest Coverage Ratio” shall mean, for any person, for any Test Period, the ratio of (x)Consolidated EBITDA of such person for such Test Period to (y)Consolidated Interest Expense of such person for such Test Period.To the extent that any Asset Sale or any Permitted Acquisition (or any similar transaction or transactions which require a waiver or a consent of the Required Lenders pursuant to Section6.04) or, solely with respect to determining the Consolidated Interest Coverage Ratio of Parent, the incurrence of the Permitted Parent Notes by Parent and the payment of cash interest thereon has occurred during the relevant Test Period, the Consolidated Interest Coverage Ratio shall be determined for the respective Test Period on a Pro Forma Basis for such occurrence. “Consolidated Interest Expense” shall mean, for any person, for any period, the excess of (a)the sum, without duplication, of (i)the total consolidated cash interest expense of such person and its Consolidated Subsidiaries for such period determined in accordance with GAAP, (ii)the portion of Capital Lease Obligations of such person and its Consolidated Subsidiaries representing the interest factor for such period, (iii)all interest paid with respect to discontinued operations, and (iv)all accrued but unpaid interest on any Indebtedness of any other person guaranteed by such person or any of its Subsidiaries, minus (b)the total consolidated interest income of such person and its Consolidated Subsidiaries for such period determined in accordance with GAAP; provided that Consolidated Interest Expense shall be calculated after giving effect to Hedging Agreements (including associated costs), but excluding unrealized gains and losses with respect to Hedging Agreements. “Consolidated Net Income” shall mean, for any person, for any period, the consolidated net after tax income of such person and its Consolidated Subsidiaries determined in accordance with GAAP, but (i) excluding in any event net earnings or loss of any other person (other than a Subsidiary of such person) in which such person or any Consolidated Subsidiary has an ownership interest, except (in the case of any such net earnings) to the extent such net earnings shall have actually been received by such person or such Consolidated Subsidiary in the form of cash distributions, (ii) in the case of Consolidated Net Income of Borrower, reduced by Dividends paid to Parent pursuant to Section 6.05(c) and (iii) excluding, to the extent reducing such consolidated net income, purchase accounting adjustments attribut - 9 - able to acquisitions, including write-offs of acquired in-process research and development, amortization of inventory write-ups and amortization of acquisition-related intangibles. “Consolidated Secured Indebtedness” shall mean, for any person, as at any date of determination, the aggregate stated balance sheet amount of all Indebtedness (but including in any event the then outstanding principal amount of all Loans, all Capital Lease Obligations and all drawn letters of credit) of such person and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP (but only to the extent such Indebtedness is secured by any Lien on any asset of such person or any of its subsidiaries) minus the aggregate stated balance sheet amount of unrestricted cash and Cash Equivalents held by such person and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP. “Consolidated Subsidiaries” shall mean, as to any person, all subsidiaries of such person which are consolidated with such person for financial reporting purposes in accordance with GAAP. “Contested Collateral Lien Conditions” shall mean, with respect to any Permitted Lien of the type described in clauses(a) and (b) of Section6.02, the following conditions: (a)any proceeding instituted contesting such Lien shall conclusively operate to stay the sale or forfeiture of any material portion of the Collateral on account of such Lien; (b)the appropriate Credit Party shall maintain, to the extent it deems necessary, cash reserves in an amount sufficient to pay and discharge such Lien and the reasonable estimate of all interest and penalties related thereto; and (c)such Lien shall in all respects be subject and subordinate in priority to the Lien and security interest created and evidenced by the Security Documents, except if and to the extent that the law or regulation creating, permitting or authorizing such Lien provides that such Lien is or must be superior to the Lien and security interest created and evidenced by the Security Documents. “Contingent Obligation” shall mean, as to any person, any obligation of such person guaranteeing or intended to guarantee any Indebtedness, leases, dividends or other obligations (“primary obligations”) of any other person (the “primary obligor”) in any manner, whether directly or indirectly, including without limitation, any obligation of such person, whether or not contingent, (a)to purchase any such primary obligation or any property constituting direct or indirect security therefor; (b)to advance or supply funds (i)for the purchase or payment of any such primary obligation or (ii)to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor; (c)to purchase property, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation; or (d)otherwise to assure or hold harmless the holder of such primary obligation against loss in respect thereof; provided, however,that the term Contingent Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course of business and any product warranties for deposit or collection in the ordinary course of business.The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made (or, if less, the maximum amount of such primary obligation for which such person may be liable pursuant to the terms of the instrument evidencing such Contingent Obligation) or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such person is required to perform thereunder) as determined by such person in good faith. - 10 - “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract or otherwise, and the terms “Controlling” and “Controlled” shall have meanings correlative thereto. “Control Agreement” shall have the meaning assigned to such term in the Security Agreement. “Credit Event” shall have the meaning assigned to such term in Section4.01. “Credit Parties” shall mean Borrower and the Guarantors. “Debt Issuance” shall mean the incurrence by Parent, Borrower or any Subsidiary of any Indebtedness after the Closing Date (other than the issuance of the Permitted Parent Notes, the entry into any Permitted Parent Hedge and as permitted by Section6.01). “Default” shall mean any event or condition which is, or upon notice, lapse of time or both would constitute, an Event of Default. “Disqualified Capital Stock” shall mean any Equity Interest which, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event, (a)matures (excluding any maturity as the result of an optional redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to 90 days following the Term Loan Maturity Date, (b)is convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i)debt securities or (ii)any Equity Interests referred to in (a) above, in each case at any time on or prior to 90 days following the Term Loan Maturity Date, or (c)contains any repurchase obligation which comes into effect prior to payment in full of all amounts hereunder. “Dividend” with respect to any person shall mean that such person has declared or paid a dividend or returned any equity capital to its stockholders or made any other distribution, payment or delivery of property (other than common stock of such person) or cash to its stockholders as such, or redeemed, retired, purchased or otherwise acquired, directly or indirectly, for consideration any shares of any class of its capital stock outstanding on or after the Closing Date (or any options or warrants issued by such person with respect to its capital stock), or set aside any funds for any of the foregoing purposes, or shall have permitted any of its subsidiaries to purchase or otherwise acquire for a consideration any shares of any class of the capital stock of such person outstanding on or after the Closing Date (or any options or warrants issued by such person with respect to its capital stock). “Documentation Agent” shall have the meaning assigned to such term in the preamble hereto. “dollars” or “$” shall mean lawful money of the United States of America. “ECF Optional Prepayments” shall have the meaning assigned to such term in Section 2.10(f). “ECF Percentage” shall mean, with respect to any fiscal year, the applicable percentage set forth below across from the applicable Leverage Ratio of the Borrower as of the last day of such fiscal year: - 11 - Borrower’s Leverage Ratio Applicable Percentage > 3.5:1.0 50
